Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed on June 29, 2021.
Claim 5 is withdrawn.
Claims 17-20 are canceled. 
Claims 1-4 and 6-16 are being examined in this office action.

Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 6-16 (corresponding to Group I and Species A) in the reply filed on June 29, 2021 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 recites the limitation "a finger of the user" in line 3.  There is insufficient antecedent basis for this limitation in the claim. No user is previously recited in claim 1 from which the claim depends. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 depends on itself.  For examination purposes, examiner interprets claim 3 to depend from claim 2. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 and 8-14 is/are rejected under 35 U.S.C. 102(a)(2) and (a)(b) as being anticipated by Kirby et al. (US Pub. No. 2006/0016847 A1, herein Kirby).
Regarding claim 1, Kirby discloses a stapler (10 – Fig. 1) comprising: 
a base (18); 
a magazine (30) coupled to the base and configured to house staples (S); and 
a staple pusher assembly coupled with the magazine and operable to bias staples in the magazine toward a first end of the magazine where staples are driven out of the magazine (Para [0022]), the staple pusher assembly including 
a staple pusher (34) defining a cavity (54, 56 – Figs. 7 and 10); and 
38) having a first end coupled to the magazine (at 57 in Fig. 10) and a second end that is coiled within the cavity in the staple pusher (Para [0023]).

Regarding claim 2, Kirby discloses the stapler as recited above, wherein the pusher includes a first portion (46 – Fig. 7) configured to engage a strip of staples in the magazine and a second portion (14) configured for engagement by a finger of the user of the stapler to move the pusher toward a second end of the magazine opposite the first end of the magazine, and wherein the cavity is formed in an underside of the second portion of the pusher.

Regarding claim 3, Kirby discloses the stapler as recited above, wherein the pusher includes ribs (170, 175 – Fig. 7) for engagement with the finger of the user.

Regarding claim 6, Kirby discloses the stapler as recited above, wherein the staple pusher assembly further includes a coupling member (57 – Fig. 10) secured to the first end of the constant force spring, the coupling member being coupled to the magazine to secure the first end of the constant force spring relative to the magazine (Para [0023]).

Regarding claim 8, Kirby discloses the stapler as recited above, wherein the coupling member includes a projection (126 – Fig. 10) that engages the magazine.

Regarding claim 9, Kirby discloses the stapler as recited above, wherein the projection is a resilient tab in abutment with a flange of the magazine (Fig. 10).

Regarding claim 10, Kirby discloses the stapler as recited above, wherein the coupling member includes at least one projection (57) engaging the first end of the constant force spring to secure the first end to the coupling member.

Regarding claim 11, Kirby discloses the stapler as recited above, wherein there is no shaft or projection within the cavity on which the coiled second end of the constant force spring is supported (Fig. 10).

Regarding claim 12, Kirby discloses the stapler as recited above, wherein the staple pusher (34) further includes a projection extending from each one of oppositely facing sides of the pusher and received in respective channels formed in the magazine (30) to guide sliding movement of the staple pusher within the magazine (Fig. 7, Para [0022]).

Regarding claim 13, Kirby discloses the stapler as recited above, wherein the constant force spring is made from a flat metal strip that is biased toward a coiled configuration (See Fig. 10), and wherein an uncoiled portion of the constant force spring is adjacent a bottom wall (55) of the magazine beneath staples in the magazine.

Regarding claim 14, Kirby discloses the stapler as recited above, wherein the cavity includes an opening (56) having an opening length L sized to be smaller than a diameter D of the constant force spring in a coiled configuration (Fig. 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (US Pub. No. 2006/0016847 A1, herein Kirby).
Regarding claim 15, Kirby discloses the stapler as recited above, wherein the cavity is at least partly defined by a cavity wall (See 56 in Fig. 10).
Kirby does not expressly disclose that the cavity wall is circular. 
It would have been an obvious matter of design choice to make the cavity wall of the stapler as disclosed by Kirby of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 16, Kirby teaches the stapler as recited above, wherein the circular cavity wall has a distal end that engages the constant force spring (See end of cavity 56 contacting spring 38 in Fig. 10) as the spring uncoils to limit a height of an uncoiled portion of the spring above a bottom wall of the magazine.
.

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






July 7, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731